Citation Nr: 0212503	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  96-43 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, rated in combination as 30 percent disabling, 
prior to January 31, 2002.

2.  Entitlement to an increased evaluation for a left knee 
disability, rated in combination as 40 percent disabling, 
from January 31, 2002.

3.  Entitlement to a compensable evaluation for residuals of 
a tonsillectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 1954 to 
October 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased 
disability rating for the appellant's service-connected 
postoperative lateral meniscectomy of the left knee, rated as 
20 percent disabling, and a compensable disability rating for 
the appellant's service-connected residuals of a 
tonsillectomy.

It is noted that in July 1997 the appellant was awarded a 
temporary total rating for his left knee disability, pursuant 
to 38 C.F.R. § 4.30, effective from July 8, 1997, to 
September 1, 1997.  Because the appellant did not disagree 
with that rating decision and in order to simplify the 
discussion of the left knee issues in this case, this 
decision will refer to the state of the appellant's left knee 
disability prior to January 31, 2002, without regard to the 
temporary convalescent rating.

On July 15, 1997, a hearing was held at the RO before a 
member of the Board who is no longer employed by the Board.  
A transcript of that hearing has been associated with the 
record on appeal.  In a May 2001 letter, the Board offered to 
the appellant an opportunity to schedule a hearing before a 
current member of the Board, but the appellant did not 
respond.

In July 2000 the appellant was awarded an additional, 
separate 10 percent disability rating for his left knee 
disability based upon degenerative arthritis, raising the 
combined disability rating for the left knee to 30 percent.

This case was before the Board previously in January 1998 and 
July 2001.  It was remanded for additional development each 
time.  The requested development has been completed.

In March 2002 the evaluation of the appellant's postoperative 
lateral meniscectomy of the left knee was increased from 20 
to 30 percent disabling, effective from January 31, 2002, 
raising the combined disability rating for the left knee to 
40 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  Prior to May 18, 1998, the appellant's left knee 
disability was manifested by moderate instability and painful 
motion.

3.  Since May 18, 1998, the appellant's left knee disability 
has been manifested by severe instability and painful motion.

4.  The appellant's residuals of a tonsillectomy are 
manifested by normal speech without inflammation of the cords 
or mucous membrane.



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for a left knee disability based upon painful or 
limited motion, prior to January 31, 2002, and subsequently, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2001).

2.  The criteria for a disability evaluation in excess of 20 
percent for a left knee disability based upon instability or 
subluxation prior to May 18, 1998, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Code 5257 (2001).

3.  The criteria for a 30 percent disability evaluation, but 
no higher, for a right knee disability based upon instability 
or subluxation from May 18, 1998, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (2001).

4.  The criteria for a compensable disability rating for 
residuals of a tonsillectomy have not been met.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.20, 4.27, 4.31, 4.97, Diagnostic Code 6516 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In January 1996 the appellant was treated as a VA outpatient 
for complaints of difficulty swallowing and complaints that 
his bilateral knee pain was increasing.  The appellant was 
limited to an eight-hour workday because of swelling in his 
knee.  In February 1996 the appellant was diagnosed, based on 
a barium swallow, with hiatal hernia with gastroesophageal 
reflux and esophagitis.

At a May 1996 VA examination, the appellant reported that he 
had injured his left knee on a parachute jump in service.  He 
had undergone surgery on the left knee in 1957 and in 
approximately 1970.  He complained of frequent pain in the 
left knee and frequent episodes of giving way, particularly 
when rising from a seated position or when turning quickly.  
In the past month, his knee had given way approximately three 
times.  He had occasionally fallen as a result of those 
episodes, although he tried to catch himself before falling.  
He wore no knee support.  He walked several miles per day.  
He took ibuprofen three times per day, without which he had 
considerable pain.  He limped because of his knee discomfort.  
The knee was not swollen.  He had mild tenderness on the 
lateral part of the knee.  The knee was stable.  He was able 
to flex his knee to 120 degrees and extend it to zero 
degrees.

The diagnosis was status post injury and post surgery of the 
left knee with degenerative joint disease on X-ray 
examination.  With regard to the appellant's throat, he 
reported that he had had a tonsillectomy in 1956 and that he 
had had complications including much bleeding.  The bleeding 
had healed.  He stated that twice in the previous year he had 
lost his voice on cold nights when he had to go out on the 
grounds of the post office where he worked.  On examination, 
the appellant's pharynx appeared essentially normal.  His 
voice seemed normal.  The diagnosis was constriction of 
larynx.

VA medical records from September 1996 to January 1998 show 
outpatient treatment for the appellant's left knee 
disability.  In September 1996 the appellant complained of 
left knee pain but added that his light duty job had 
stabilized his discomfort.  There was no edema.  There was 
slight crepitation in the knee.  The knee was not tender to 
palpation.  Degenerative joint disease was diagnosed.  In 
January 1997 the appellant complained of severe left knee 
pain.  At a March 1997 orthopedic consultation the appellant 
complained of pain and swelling in his left knee as a result 
of working long hours with heavy lifting required.  He had 
not had pain and swelling over the previous four months 
because his job had been easier and he had worked less 
frequently.  There was no swelling, redness, or effusion in 
the left knee.  All ligaments were intact and were not tender 
to stress.  There was minimal patellofemoral crepitus.  
Lachman's test was negative.  His range of motion was from 
zero to 130 degrees.  The examiner diagnosed early to 
moderate degenerative joint disease.  In May 1997 the 
appellant reported that his left knee had not been too bad 
since he had been assigned to light duty at work.  In 
September 1997 the appellant reported having undergone an 
arthroscopy of the left knee with good results.  There was no 
edema.  In January 1998 the appellant reported that his left 
knee became stiff after prolonged sitting.  He continued to 
be on light duty at work.

In June 1997 the appellant was examined by H. C., M.D., (Dr. 
C.) for complaints of persistent chronic knee pain and 
persistent episodes of locking and clicking.  The appellant 
reported that most of his trouble had begun in 1997 and had 
progressively worsened.  On examination, the appellant had 
complete flexion and extension.  He had some springiness of 
the left knee.  In July 1997 Dr. C. performed surgery on the 
appellant's left knee, including a diagnostic arthroscopy, 
subtotal medial meniscectomy, subtotal lateral meniscectomy, 
chondroplasty of the left knee, and patellar chondroplasty.

At a July 1997 hearing, the appellant testified that he was 
employed as a mail handler for the Postal Service.  He 
currently was on light duty.  His previous duties required 
him to spend much time standing and walking.  His assignment 
on light duty consisted of operating a computer while seated.  
He stated that his left knee locked up and that he had fallen 
several times.  Episodes of his left knee giving way occurred 
approximately three times per week.  Prior to his being 
placed on light duty, the episodes had been occurring 
approximately three times per day.  Swelling resulted from 
the episodes.  Applying ice packs to the knee relieved the 
swelling.  His knee felt as though it contained gravel.  
There was a grinding or scraping sound with motion.

At the hearing, he was using crutches because of the recent 
surgery on his left knee.  Regarding his tonsils, the 
appellant testified that he had difficulty swallowing and 
that he frequently regurgitated food.  He stated that his 
problems had increased over approximately the past six years.  
He had been prescribed medication for his swallowing 
problems, but he was unable to recall the name of the 
medication.  He experienced episodes of losing his voice when 
outside at night.

At a May 18, 1998 VA examination, the appellant reported that 
he was still employed as a mail handler for the United States 
Postal Service.  He complained of left knee pain and 
stiffness and reported that he had to move his left knee in 
order to gain some comfort after brief periods of immobility.  
He was able to sit for approximately one hour before 
requiring motion.  The knee would lock occasionally, even 
while he turned in bed.  He was able to walk approximately 
200 yards.  Prolonged walking induced swelling in the joint.  
He had pain, and he had instability, which was induced either 
by the pain or by mechanical instability resulting from a 
sudden twist or sudden movement.  He walked with a limp.  He 
stood in an eight- to ten-degree valgus deformity.  He had a 
tendency to flex the left knee, which accentuated slightly 
his valgus deformity.

There was a widened, faint two and one-quarter inch 
anterolateral scar.  Almost connecting to it and in a 
horizontal course, there was a one and one-quarter inch scar 
extending posteriorly slightly.  It was well healed and 
barely visible.  The soft tissues about the left knee felt 
thickened and appeared to be slightly enlarged.  In the 
standing position, the appellant did not present effusion 
either anteriorly or posteriorly.  When he was supine, the 
tissues were less mobile, and he had synovial thickening with 
a slight amount of increased joint fluid.  There was no 
increased heat.

The left knee showed a three-degree or slight flexion 
contracture.  From this position, he flexed to an angle of 
110 degrees.  Circumferential measurements of the thighs were 
equal.  Supracondylar measurement showed evidence of synovial 
thickening and/or effusion in the left knee.  Testing the 
cruciate system revealed a soft end point on the anterior 
cruciate.  Stress testing in the posterior cruciate was 
negative.  All torsional testing was extremely painful for 
the appellant but did not show any evidence of impingement.  
X-ray examination of the left knee showed degenerative joint 
disease, particularly in the lateral compartment.

The examiner diagnosed degenerative joint disease of the left 
knee, secondary to remote injury.  The examiner added that 
the appellant would have functional loss due to instability 
of the left knee due to pain and due to structural 
instability.  The history suggested easy fatigability of the 
joint.  Body coordination was markedly affected because the 
appellant was unable to make a sudden move or twist with the 
knee without pain on movement.  Pain also restricted the 
appellant from bearing weight for more than 200 yards.  He 
had acute flare-ups when the knee momentarily deranged and 
developed effusion as a result.  Decrease in range of motion 
resulted from fibrotic changes within the joint and from 
synovial thickening.  

At a June 1998 VA examination, the appellant reported a 
history of a tonsillectomy in the 1950s under local 
anesthesia, while in service.  Since that time, he had 
developed occasional difficulty with dysphagia.  He felt as 
though food and/or liquids hung up in the back of his throat.  
He had a previous diagnosis of gastroesophageal reflux 
disease, which was being treated with Prevacid.  He 
complained of occasional soreness on swallowing and of 
constant clearing of the throat.  Examination of the nose 
revealed no abnormalities.  Examination of the oral cavity 
and oropharynx revealed absent tonsils and some mild expected 
scarring in the tonsillar fossa, but the oropharynx was 
widely patent.  Examination of the neck revealed no masses or 
adenopathy.  Endoscopic examination of the hypopharynx and 
larynx revealed no masses and no evidence of laryngeal 
stenosis.  The vocal cords were mobile bilaterally.  There 
was some edema of the arytenoids, which was consistent with 
gastroesophageal reflux disease.  The diagnosis was 
gastroesophageal reflux disease.  The examiner opined that 
the gastroesophageal reflux disease was not attributable to 
anything done during the appellant's military service, 
including the tonsillectomy.

At a January 31, 2002 VA joints examination, the appellant 
continued to complain of pain and instability in the left 
knee.  The left knee had a catching episode that might occur 
in bed.  It had a sense of instability and locking.  The 
appellant used a cane for protection from falls.  The 
appellant walked with a cane and a limping gait on the left 
lower extremity.  He stood in a 10- to 15-degree valgus 
deformity, which was accentuated on the left knee.  There was 
a two-and-one-quarter inch anterolateral scar on the left 
knee, which was non-tender and well healed.  A posterior scar 
of underlying one-quarter inch was also well healed and non-
tender.  The left knee soft tissues were thickened.  The 
appellant did not have definite effusion.  The range of 
motion of the left knee was from zero to 110 degrees with 
maximum effort.  There was pain at the end of flexion.  The 
examiner estimated normal range of motion as zero to 135.  
The examiner added that if the appellant's knee were forced 
beyond the end point of the range of motion, knee pain and 
bleeding within the knee joint would result.  The left knee 
was lax in only a few degrees of flexion, five to ten 
degrees.  The appellant lost some of the laxity when he 
locked into complete extension, but there was still some 
suggestion of laxity of both the medial and collateral 
structures.  Torsional testing, both internal and external, 
produced a generalized popping.  Lachman's maneuver was 
negative.  Drawer sign was negative.  The appellant had a 
decrease in size of the vastus medialis component with 
quadriceps on the left when compared to the right.  At 
similar points, he measured 16 inches on the left and 16-1/4 
inches on the right.  X-ray examination of the knee revealed 
tricompartmental degenerative arthritic changes.

The examiner diagnosed degenerative joint disease of the left 
knee secondary to remote injury.  The examiner stated that 
the appellant's left knee disability caused weakened 
movements secondary to the mechanical instability of the knee 
and to the decrease in size of the vastus medialis.  This 
also produced excess fatigability and slow coordination.  The 
appellant's functional limitations were severe, but he 
continued to work.  He had been placed on light duty and 
worked mainly on a computer.  He had the potential for flare-
ups of his left knee disability, although he did not describe 
any.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on these claims.  Accordingly, the Board can issue 
a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claims.  In a March 2002 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
his claims, specifically the evidence required for higher 
disability ratings for knee and throat disabilities.  
Further, the RO sent to the appellant a letter dated in 
January 2002 that requested additional evidence.  This letter 
informed the appellant that it would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The appellant did not respond to the letter.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the SSOC and the January 2001 letter 
informed the appellant of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements.  

As for VA's duty to assist a veteran, the appellant has not 
identified any treatment records that have not been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  As for VA's duty to obtain any 
medical examinations, that was fulfilled by providing VA 
examinations to the appellant in May 1996, May 1998, June 
1998, and January 2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the January 
1998 and July 2001 Remands from the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).



1.  Left knee disability

Regarding musculoskeletal disabilities, such as the 
appellant's left knee and low back disabilities, functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2001).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2001); see also DeLuca, 8 Vet. 
App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2001); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2001).


a.  Instability

Prior to January 31, 2002, the appellant's left knee 
disability was rated as 20 percent disabling under Diagnostic 
Code 5257 for knee impairment manifested by moderate 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2001).  Since January 31, 2002, 
the appellant has been assigned a 30 percent disability 
rating for severe recurrent subluxation or lateral 
instability.  Id.  A 30 percent rating is the maximum rating 
under that diagnostic code.  In this case, the medical 
evidence shows that the instability of the appellant's left 
knee was no worse than moderate prior to May 18, 1998.  The 
appellant reported in May 1996 that episodes of his knee 
giving way had occurred three times in the previous month; 
however, he did not wear any knee support.  In March 1997, it 
was noted that all ligaments were intact and were not tender 
to stress.  In June 1997 Dr. C. noted that there was some 
springiness to the appellant's left knee.  At his July 1997 
hearing, the appellant testified that the episodes of the 
knee giving way occurred approximately three times per week.  
None of this evidence shows severe instability of the knee 
joint.  At the May 1996 examination, the appellant indicated 
that the episodes resulted from his rising from a seated 
position or when he turned quickly.  Accordingly, prior to 
May 18, 1998, the preponderance of the evidence is against a 
disability rating greater than 20 percent for instability or 
subluxation of the left knee.

However, at the May 18, 1998 examination, the examiner noted 
that the appellant had instability in his left knee due to 
pain and structural instability that was marked.  This is 
consistent with severe disability.  By January 2002, the 
appellant had been forced to use a cane to maintain 
stability.  The medical evidence of record does not show that 
the appellant's service-connected knee disability is 
manifested by impairment greater than severe instability.

The Board has considered other diagnostic codes, which 
provide for disability ratings greater than 30 percent.  
Diagnostic Code 5055 provides that following the one-year 
period of a total rating after a total knee replacement 
(TKR), a 60 percent rating is to be assigned if the 
replacement resulted in chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2001).  Here, the 
appellant's current symptoms are not analogous to those of 
Diagnostic Code 5055.  Although the appellant asserts that VA 
physicians have recommended he undergo a TKR, that alleged 
recommendation is not documented in the medical evidence.  
Further, Dr. C. has noted specifically that a TKR may not be 
necessary if the appellant has successful results from the 
July 1997 surgery.  Accordingly, the evidence supports a 30 
percent disability rating of the appellant's left knee based 
on instability from May 18, 1998, but the preponderance of 
the evidence is against a disability rating greater than 30 
percent for instability or subluxation of the left knee.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2001).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2001).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to knee disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The appellant has not required any periods of 
hospitalization for his service-connected left knee 
disability.

It is undisputed that the appellant's service-connected 
disability has an adverse effect on his employment-he has 
been placed on limited duty in order to accommodate his 
disability-but it bears emphasizing that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 1991).  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


b.  Painful and limited motion

In addition to a rating for instability or subluxation of the 
left knee, the appellant has also been assigned a separate 10 
percent disability rating under Diagnostic Code 5010 for 
traumatic arthritis, based on x-rays findings, with painful 
motion or limited motion.  See 38 C.F.R. §§ 4.14, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2001); VAOPGCPREC 
23-97; VAOPGCPREC 9-98.

Under Diagnostic Code 5010, traumatic arthritis is rated on 
limitation of motion of affected parts as degenerative 
arthritis.  Degenerative arthritis is rated on the basis of 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Regarding limitation of motion of the leg, Diagnostic 
Code 5260 provides a zero percent disability rating where 
flexion of the leg is limited to 60 degrees and a 10 percent 
disability rating where flexion of the leg is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  
Diagnostic Code 5261 provides a zero percent disability 
rating where extension of the leg is limited to 5 degrees and 
a 10 percent disability evaluation for limitation of 
extension to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2001).

In this case, the greatest limitation of the appellant's left 
knee has been to three degrees, shown at the May 1998 VA 
examination.  The greatest limitation of flexion has been to 
110 degrees, shown in May 1998 and January 2002.  Thus, the 
appellant has not shown limitation of extension to 10 degrees 
or limitation of flexion to 45 degrees as required for a 
compensable evaluation under Diagnostic Code 5261 or 
Diagnostic Code 5260.  However, under Diagnostic Code 5003, 
if degenerative arthritis is established by x-ray findings 
and limitation of motion is noncompensable, a rating of 10 
percent is applicable for each major joint affected by 
limitation of motion.  Limitation of motion must be confirmed 
by objective evidence such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Under this 
Diagnostic Code, the appellant has been assigned a 10 percent 
disability evaluation for degenerative joint disease of the 
left knee with painful motion and limited, noncompensable 
range of motion.

The preponderance of the evidence is against a disability 
motion greater than 10 percent for his left knee disability 
based upon limitation of motion.  In reaching this 
conclusion, the Board has considered the overall disability 
picture demonstrated by the record to arrive at the 
appropriate level of functional impairment such to provide 
for fair compensation in this case.  In so doing, the Board 
has carefully considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 
as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
appellant has pain on motion, the Board finds that a 10 
percent disability rating considers the appellant's 
functional loss, pain, and weakness resulting from his 
degenerative joint disease of the left knee.

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2001).  In this case, the appellant has 
surgical scars on his left knee.  Examination reports have 
consistently noted that the scars are well healed and non-
tender.  Although the appellant has limitation of function of 
his left knee, these symptoms have been attributed to 
structural instability and arthritis, not to his scars.  
Accordingly, the preponderance of the evidence is against a 
separate disability rating for the scars on the appellant's 
left knee.


2.  Residuals of tonsillectomy

The appellant's service-connected residuals of a 
tonsillectomy are rated as noncompensably disabling under 
Diagnostic Code 6599-6516.  The appellant's service-connected 
residuals of a tonsillectomy do not have a specific 
diagnostic code.  When a veteran is diagnosed with an 
unlisted condition, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20, 4.27 (2001).  The 
diagnostic code is "built-up" by assigning the first two 
digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
38 C.F.R. § 4.27 (2001).  Then, the disability is rated by 
analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 
(2001).  Therefore, his service-connected residuals of a 
tonsillectomy are rated according to the analogous condition 
of chronic laryngitis under Diagnostic Code 6516.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
diseases of the nose and throat.  See 61 Fed. Reg. 46720-
46731 (September 5, 1996).  This amendment was effective 
October 7, 1996.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the appellant's claim for an increased rating from October 7, 
1996, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to October 7, 1996, the Board cannot apply the revised 
regulations.

The RO considered the both the old and the new regulations in 
a March 2002 Supplemental Statement of the Case and provided 
the rating criteria.  Therefore, the appellant and his 
representative have been given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Prior to the October 1996 change, Diagnostic Code 6516 
provided a 10 percent disability rating for moderate chronic 
laryngitis manifested by catarrhal inflammation of the cords 
or mucous membrane and moderate hoarseness.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516 (1996).  Under the amended 
regulations, Diagnostic Code 6516 provides a 10 percent 
disability rating for chronic laryngitis manifested by 
hoarseness with inflammation of the cords or mucous membrane.  
38 C.F.R. § 4.97, Diagnostic Code 6516 (2001).  In every 
instance where the Schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2001).

Neither set of regulations is more favorable to the 
appellant's claim because he fails to satisfy the criteria 
for a compensable disability evaluation under either set of 
criteria.  More specifically, the evidence of record does not 
show that the appellant has catarrhal inflammation of the 
cords or mucous membrane and moderate hoarseness or 
hoarseness with inflammation of the cords or mucous membrane.  
38 C.F.R. § 4.97, Diagnostic Code 6516 (1996); 38 C.F.R. § 
4.97, Diagnostic Code 6516 (2001).  At a May 1996 VA 
examination, the appellant's pharynx appeared normal, and his 
voice was normal.  At a June 1998 VA examination, the 
appellant's vocal cords were mobile bilaterally, and there 
were no masses on the larynx and no evidence of laryngeal 
stenosis.  In short, the appellant demonstrates none of the 
symptoms necessary for a compensable evaluation under either 
set of rating criteria.  Further, the appellant's complaints 
regarding regurgitation and difficulty swallowing have been 
attributed to his gastroesophageal reflux disease, not to any 
residual of his tonsillectomy.  Therefore, a compensable 
evaluation for the appellant's residuals of a tonsillectomy 
is not warranted because the preponderance of the evidence is 
against it.


ORDER

Entitlement to a disability rating greater than 20 percent 
for the appellant's right knee disability manifested by 
instability prior to May 18, 1998, is denied.

A 30 percent rating, but no higher, for the appellant's left 
knee disability manifested by instability since May 18, 1998, 
is granted, subject to the regulations governing the payment 
of monetary awards.

Entitlement to a disability rating greater than 30 percent 
for the appellant's right knee disability manifested by 
instability since January 31, 2002, is denied.

Entitlement to a disability rating greater than 10 percent 
for arthritis of the left knee with painful motion and 
limitation of motion is denied.

Entitlement to a compensable evaluation for residuals of a 
tonsillectomy is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


